Exhibit 10.1

 

AMENDMENT NO. 3 TO

MARKETING AND DISTRIBUTION AGREEMENT

BETWEEN

VITAL IMAGES, INC.

AND

TOSHIBA MEDICAL SYSTEMS CORPORATION

 

THIS AMENDMENT NO. 3 TO MARKETING AND DISTRIBUTION AGREEMENT (the “Amendment”),
is made and entered into this 30th day of March, 2005 by and between Vital
Images, Inc., a Minnesota corporation having its principal place of business at
5850 Opus Parkway, Suite 300, Minnetonka, Minnesota 55343 USA (“Vital Images”)
and Toshiba Medical Systems Corporation, having its place of business at 1385,
Shimoishigami, Otawara-Shi, Tochigi 324-8550, Japan (“Toshiba”).

 

RECITALS:

 

WHEREAS, Vital Images and Toshiba Corporation, acting through its Medical
Systems Company, previously executed that certain Marketing and Distribution
Agreement (the “Agreement”) dated January 21, 2002, and effective October 1,
2001; and

 

WHEREAS, Vital Images and Toshiba Corporation previously executed that certain
Amendment No. 1 to Marketing and Distribution Agreement (the “First Amendment”)
dated January 9, 2003, and effective October 1, 2002; and

 

WHEREAS, Vital Images and Toshiba previously executed that certain Amendment
No. 2 to Marketing and Distribution Agreement (the “Second Amendment”) dated
December 12, 2003, and effective October 1, 2003; and

 

WHEREAS, Section 14 of the Second Amendment provides that the term of the
Agreement would expire on December 31, 2004; and

 

WHEREAS, Vital Images and Toshiba now desire to extend the term of the Agreement
to December 31, 2006 and retroactively amend certain terms of the Agreement
effective as of January 1, 2005, as set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                     Section 2.1 of the Agreement is hereby amended adding new
subsections (a) and (b), such new subsections to read as follows:

 

(a)                                  Notwithstanding the foregoing, Toshiba
shall have the exclusive right to distribute and resell the SurePlaque option
solely to Toshiba customers for a period of eighteen (18) months after the
SurePlaque option has been integrated into Vitrea®2 pursuant to Section 3A.1
hereof and made available for commercial distribution. During such 18-month
period, Vital Images may not, directly or indirectly, distribute or resell the
SurePlaque option to any person.  For purposes of this subsection (a), a
“Toshiba customer” is a customer who has purchased or is in the process of
purchasing an Aquilion CT scanner from Toshiba.  Further, Toshiba shall have the
exclusive right to distribute and resell the SurePlaque, stent visualization and
the myocardial perfusion options to the “VitalCardia” package solely to Toshiba
customers for a period of eighteen (18) months after such options have been
integrated into the “VitalCardia” package pursuant to Section 3A.1 hereof and
made available for commercial distribution.

 

(b)                                 Notwithstanding the foregoing, Toshiba shall
not have the right to distribute or otherwise sell the

 

1

--------------------------------------------------------------------------------


 

ViTAL Connect option in the U.S. market except in connection with the sale of a
“VitalCardia” package (as defined in Exhibit E hereto). However, Vital Images
agrees to work with Toshiba to consummate a transaction in a case where a
customer is considering the purchase of a Toshiba CT equipment in combination
with a Vital Images workstation, regardless of whether such purchase involves a
VitalCardia Package.  If Vital images has submitted a proposal for sale of Vital
Images workstation before Toshiba’s involvement in an account, Vital Images will
not withhold the sale of such workstation to Toshiba if Toshiba later elects to
participate in such sale.

 

2.                                                              The Agreement is
hereby amended by adding new Article 3A, such new Article 3A to read as follows:

 

ARTICLE 3A:  GENERAL OBLIGATIONS OF VITAL IMAGES

 

3A.1                       Development and Integration.  Vital Images will use
its best efforts to integrate Toshiba’s SurePlaque option into Vitrea® 2.  In
addition, once Toshiba has made its stent visualization software and its
myocardial perfusion software available to Vital Images, Vital Images will use
its best efforts to integrate such options into the “VitalCardia” package.

 

3A.2                       Market Awareness.  Vital Images will use its best
efforts to promote awareness of the Products for use in the radiology and
cardiology market through tradeshows and other marketing venues.  At a minimum,
Vital Images will attend the trade shows set forth in Exhibit G to this
Agreement.  If Vital Images will have a separate booth in any trade show in
which TAMS also participates, Vital Images will be required to provide such
workstations and qualified personnel for the TAMS booth in addition to its own.
Furthermore, Vital Images will exercise its best efforts to have its booth
located adjacent to TAMS’ booth where both participate.  Vital Images will also
advise TAMS of any trade shows in which Vital Images participates so as to
provide TAMS the opportunity to send personnel to Vital Images’ booth to promote
the TAMS equipment, if TAMS will not have a separate booth in such trade shows. 
Any exhibits prepared by Vital Images for its trade shows must show the Vital
Images products working in conjunction with Toshiba’s images from Toshiba’s
Aquilion CT equipment.

 

3A.3                       Software for Training Purposes.  Vital Images will
provide, at no charge, thirty (30) temporary licenses for Vitrea®2, including
any Vitrea®2 Options, solely for use by TAMS CT applications specialists for
training purposes.  Toshiba hereby acknowledges and agrees that in no event
shall such licenses be sold to any party, nor used in any clinical setting or
for clinical purposes.  In addition, Vital Images will send software updates
automatically to TAMS, which updates will be provided free of charge.

 

3A.4                       Demonstration License.  Vital Images will provide to
TMSE eight (8) royalty free software licenses, in total at any time, for the
latest version of Vitrea®2, including any Vitrea®2 Options but excluding any
third party software, solely for demonstration purposes, subject to the Terms
and Conditions for the End User Agreement. Six (6) of these licenses shall be
used in six (6) regions of TMSE and the remaining two (2) licenses will be
provided to new luminary sites.  In addition, Vital Images will send software
updates automatically to TMSE, which updates will be provided free of charge.

 

3A.5                       Support.  During the term of this Agreement, Vital
Images agrees to maintain an adequate number of trained sales, applications and
service support personnel sufficient at a minimum to support the products
commitment stated in Exhibit E to this Agreement.

 

3A.6                       CT Specialist Training. During the first six months
of the term of this Agreement, as amended, Vital agrees to train a minimum of
four (4) TAMS CT applications specialists on the use of Vitrea®2.

 

2

--------------------------------------------------------------------------------


 

3.                     Section 8.1(a) of the Agreement is hereby amended by
deleting said Section 8.1(a) and replacing it with the following:

 

(a)           Limited Warranty.  Vital Images warrants to Toshiba and the Dealer
Associates for twelve (12) months from installation or sixteen (16) months from
the delivery date, whichever expires first (the “Warranty Period”), that the
Products, when properly installed and operated, will substantially perform the
functions described in the functional specifications for the Products, as
contained in the applicable written documentation for the Products, and that
such Product shall be upgraded or updated to its latest version with the
assurance of downward compatibility. Vital Images shall have no obligation under
this provision if (a) the Products have not been properly installed, used or
maintained, whether in accordance with Vital Images’ then-applicable operating
manuals; or (b) the Products have been modified in any manner or are used or
combined with other computer software programs, hardware not validated by Vital
Images and without the prior written consent of Vital Images; or (c) the
Products have been distributed to a customer with any warranties or
representations, oral or written, made by Toshiba or any third party beyond
those expressly set forth herein.

 

4.                     Section 17.7 of the Agreement is hereby amended by adding
the following sentence at the end of said Section 17.7: “The parties hereby
exclude application of the 1980 United Nations Convention on Contracts for the
International Sale of Goods.”

 

5.                     Exhibit A to the Agreement, setting forth the Products,
is hereby amended and restated as set forth on attached Exhibit A to this
Amendment.

 

6.                     Exhibit E to the Agreement, setting forth Product Prices
and Product Commitments, is hereby amended and restated as set forth on attached
Exhibit E to this Amendment.  Exhibit E to this Amendment shall be in effect for
orders placed through December 31, 2005.  Vital Images and Toshiba hereby agree
to use their best efforts to determine Products Prices and Product Commitments
which go into effect on January 1, 2006 by not later than December 31, 2005.  
In the event Vital Images and Toshiba do not reach an agreement regarding new
Products Prices and Product Commitments by January 1, 2006, the Products Prices
and product commitments set forth in Exhibit E to this Amendment (but not
including third party products) shall remain as the Products Prices and the
product commitments for the year 2006; provided, however, that the parties will
continue to diligently and in good faith negotiate the new prices and
commitments for 2006. Once the parties have reached agreement on new prices and
commitments for 2006, if such prices are lower than those for 2005, Toshiba will
be given a credit equal to the difference between the prices paid by Toshiba for
Products purchased during 2006 up until the effective date of the revised
prices, and the revised prices agreed between the parties for 2006. Said credit
can be used by Toshiba towards future Product purchases. If the prices for 2006
are higher than those for 2005, Toshiba agrees to pay the difference for
products purchased prior to the effective date of the new prices in 2006, no
later than 30 days from such effective date.

 

7.                     Exhibit F to the Agreement, setting forth Product
Commitments, is hereby deleted.

 

8.                     Notwithstanding Section 14.1 of the Agreement, setting
forth the Term of the Agreement, this Amendment No. 3 shall extend the Term of
the Agreement until December 31, 2006; provided, however, that Sections
2.1(a) and 3A.1 shall survive termination or expiration of the Agreement.

 

9.                     This Amendment shall take effect retroactively as of
January 1, 2005.

 

10.                   Except as amended hereby, the Agreement, as amended by the
First Amendment and the Second Amendment, shall remain in full force and effect
in accordance with its original terms.  The amended portions of the Agreement
shall be read, wherever reasonable to do so, to be consistent with the portions
not so amended; provided that the amended portions shall be deemed to control
and any conflict shall be resolved in favor of such amended portions.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
the day and year first above written.

 

 

VITAL IMAGES, INC.

TOSHIBA MEDICAL SYSTEMS

 

 

CORPORATION

 

 

 

 

 

BY:

/S/ JAY D. MILLER

 

BY:

/S/ TOSHIHIRO RIFU

 

 

 

Name:

Jay D. Miller

 

Name:

Toshihiro Rifu

 

 

 

Title:

President & CEO

 

Title:

General Manager, CT Systems Division

 

 

4

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT A

PRODUCTS

 

 

Vitrea â 2

 

VScoreÔ

 

VScore with EKG GateÔ

 

VScore with AutoGateÔ

 

3D ANGIOGRAPHY OPTION

 

CT Colonography Option

 

Automated Vessel Measurements Option

 

CT Perfusion Option

 

CT Cardiac Option

 

Cardiac Functional Analysis Option

 

Peripheral Vessel Probe Option

 

Soft Read Option

 

Nodule Probe Option (Lung Option)

 

Fusion 7D Option™

 

ImageChecker LN 1000 Option™

 

SurePlaque Option™

 

VitalConnect™

 

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA MEDICAL SYSTEMS CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT E

PRODUCT PRICE LIST AND PRODUCT COMMITMENTS

(EFFECTIVE FROM JANUARY 1, 2005)

 

License

 

Platform
Configuration
Required

 

Pricing(1)

 

Pricing(1)

 

Commitment
(6)

 

Pricing (2)

 

Pricing(2)
(5)

 

Commitment
(5)(6)

 

 

 

 

U.S.(2004)

 

U.S.(2005)

 

 

 

Non-
U.S.(2004)

 

Non-
U.S.(2005)

 

 

Vitreaâ 2

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

VScoreÔ option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

VScore with EKG GateÔ option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

VScore with AutoGateÔ option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

3D Angiography Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

CT Perfusion Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

CT Colonography Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

Automated Vessel Measurements Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

CT Cardiac Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

Cardiac Functional Analysis Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

Peripheral Vessel Probe Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

Soft Read Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

Nodule Probe Option (Lung Option)

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

Fusion 7D Option™

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

ImageChecker LN 1000 Option™

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

VitalConnect Option™

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

CT Cardiac Option with Peripheral Vessel Probe Option

 

Windows
Platform

 

*

 

*

 

*

 

*

 

*

 

*

Floating License

 

 

 

*

 

*

 

*

 

*

 

*

 

*

 

--------------------------------------------------------------------------------

(1)   Includes warranty pursuant to Section 8.1(a) of the Agreement, end user
training, and, subject to Section 3.6 of the Agreement, the Second Level
Installation.

 

(2)  Includes warranty pursuant to Section 8.1(a) of the Agreement, and, subject
to Section 3.6 of the Agreement, the

 

--------------------------------------------------------------------------------


 

Second Level Installation.

 

* Confidential Treatment Requested

 

(3)  When TAMS is able to perform installation in the United States, the pricing
for each additional access point will decrease to * for each additional access
point.

 

(4)  The charge for additional access points applies for each access point in
excess of the one (1) access point covered by the base Vitrea â 2 Software
License.

 

(5)   Prices are subject to an additional *% discount for multi-license
purchases by the same customer (the customer purchases more than one Vitrea â 2
Software License; provided that any such additional licenses purchased by the
same customer shall not apply towards satisfaction of the applicable Commitment.

 

(6)   Any purchases made by Toshiba and/or its Dealer Associates pursuant to
Sections 3.2 and 3.3 of this Agreement shall not be credited against the
Commitment.

 

SOFTWARE PACKAGE PRICING (EFFECTIVE FROM JANUARY 1, 2005)

 

Packages

 

Pricing

 

 

U.S.

 

Non-U.S.

Radiology Package 1

•     Vitrea  â 2

•     CT Colonography Option

•     Automated Vessel Measurements Option

•     VScoreÔ option

•     Peripheral Vessel Probe Option

 

*

 

*

Radiology Package 2

•     Vitrea  â 2

•     CT Colonography Option

•     Automated Vessel Measurements Option

•     VScoreÔ option

•     Nodule Probe Option (Lung Option)

 

*

 

*

Radiology Package 3

•     Vitrea  â 2

•     CT Colonography Option

•     Automated Vessel Measurements Option

•     VScoreÔ option

•     CT Perfusion Option

 

*

 

*

Radiology Package 4

•     Vitrea  â 2

•     CT Colonography Option

•     Automated Vessel Measurements Option

•     VScoreÔ option

•     Peripheral Vessel Probe Option

•     CT Cardiac Option

•     Cardiac Functional Analysis Option

 

*

 

*

 

--------------------------------------------------------------------------------


 

Cardiology Package (VitalCardiaÔ)

•     Vitrea  â 2

•     Automated Vessel Measurements Option

•     VScoreÔ option

•     Peripheral Vessel Probe Option

•     CT Cardiac Option

•     Cardiac Functional Analysis Option

 

*

 

*

Add-on of VitalConnect Option™ to Cardiology Package

 

*

 

*

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

MAINTENANCE PRICING OPTIONS (EFFECTIVE FROM JANUARY 1, 2005)

 

 

 

US (2004)

 

US (2005)

 

Non-US (2004)

 

Non-US (2005)

Vitrea® 2

 

*

 

*

 

*

 

*

VScore™ option

 

*

 

*

 

*

 

*

VScore with EKG Gate™ option

 

*

 

*

 

*

 

*

VScore with AutoGate™ option

 

*

 

*

 

*

 

*

3D Angiography Option

 

*

 

*

 

*

 

*

CT Perfusion option

 

*

 

*

 

*

 

*

CT Colonography – InnerView GI™ option

 

*

 

*

 

*

 

*

Automated Vessel Measurements options

 

*

 

*

 

*

 

*

CT Cardiac option (with CFA ‘05)

 

*

 

*

 

*

 

*

CT Cardiac option with CFA and Peripheral Vessel Prove option

 

*

 

*

 

*

 

*

Peripheral Vessel Probe option

 

*

 

*

 

*

 

*

Nodule Probe option (Lung Option)

 

*

 

*

 

*

 

*

Soft Read option

 

*

 

*

 

*

 

*

Fusion 7D Option ™

 

*

 

*

 

*

 

*

ImageChecker LN 1000 Option

 

*

 

*

 

*

 

*

 

ADDITIONAL MAINTENANCE PRICING OPTIONS (EFFECTIVE FROM JANUARY 1, 2005)

 

 

 

US (2004)

 

US (2005)

 

Non-US (2004)

 

Non-US (2005)

Premium Maintenance Package (24x7, 4 hour on-site, proactive support and
preventative maintenance)

 

*

 

*

 

*

 

*

530 Memory Upgrade

 

*

 

*

 

*

 

*

ATI Graphics Upgrade (Dell 530 and 650)

 

*

 

*

 

*

 

*

License Transfer Fee

 

*

 

*

 

*

 

*

Technology Refresh (from old hardware to new Toshiba provided hardware)

 

*

 

*

 

*

 

*

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT F

 

 

(Intentionally deleted.)

 

--------------------------------------------------------------------------------


 

VITAL IMAGES, INC. AND TOSHIBA CORPORATION


MARKETING AND DISTRIBUTION AGREEMENT

 

EXHIBIT G

 

VITAL IMAGES 2005 TRADE SHOW LIST

 

Event

 

Date

 

Location

CT Colon hands-on workshop

 

Jan 22-23

 

Rochester, MN

ISET

 

January 16-20

 

Miami, FL

VAIL

 

February 6-11

 

Vail, CO

Snowmass

 

Feb 20-25

 

Snowmass Village, CO

FUJI- Digital X-Ray and PACS

 

Feb 27 - March 2

 

Scottsdale, AZ

HIMSS

 

February 13-17

 

Dallas, TX

Harvard Medical School

 

March 14-15

 

San Diego, CA

Harvard Medical School

 

March 17-18

 

San Diego, CA

Charleston cardiac course

 

March 3-5

 

Charleston, NC

ACC

 

March 6-8

 

Orlando, FL

PACS

 

March 9-12

 

San Antonio, TX

U of MI CME

 

March 12

 

Dearborn, MI

SCBT/MR

 

March 20-25

 

Miami, FL

SIR

 

March 31 - Apr 5

 

New Orleans, LA

IAME

 

April 6-9

 

Las Vegas, NV

Interventional cardiology fellows course

 

April 13-16

 

Boston, MA

Dr. Judy Yee

 

April 15-16

 

San Fran, CA

(ESI) Magnetic Resonance Imaging 2005: National Symposium

 

April 18-20

 

Las Vegas, NV

JHU Course

 

April 19-20

 

Baltimore, MD

ESGAR

 

April 26-28

 

Brugge, Belgium

All that Jazz

 

April 26-29

 

New Orleans, LA

Cardiac CT

 

April 29-30

 

Milwaukee, WI

NASPE

 

May 4-7

 

New Orleans, LA

SCAI

 

May 4-7

 

Ponte Beach, CA

Section for Magnetic Resonance Technologies (SMRT)

 

May 6-8

 

Miami Beach, FL

ISMRM

 

May 7-13

 

South Beach, FL

American Roentgen Ray Society

 

May 15-18

 

New Orleans, LA

ARRS

 

May 15-20

 

New Orleans, LA

ASNR

 

May 21-27

 

Toronto, CAN

SCAR

 

June 2-5

 

Orlando, FL

7th Annual Symposium on MDCT (Stanford Face Off)

 

June 15-18

 

San Francisco, CA

MDCT

 

June 15-18

 

San Francisco, CA

SNM

 

June 18-21

 

Toronto, CAN

 

--------------------------------------------------------------------------------


 

Event

 

Date

 

Location

Concepts of MR & CT Imaging (Kiawah)

 

June 20-24

 

South Carolina

Cardiovascular MR & CT (ACC)

 

June 25-28

 

 

Mass General Hospital

 

July 22-23

 

Boston, MA

U of Mich - Radiology in the Mountains

 

August 1-5

 

Vail, CO

AHRA

 

August 7-11

 

San Antonio, TX

AHRA 33rd Annual Meeting and Expo

 

August 7-11

 

San Antonio, TX

CMRS

 

August 11-14

 

Vail, CO

CMRS Annual Society Meeting (Clinical Magnetic Resonance Society)

 

August 11-14

 

Vail Cascade, CO

Int’l Society for Strategic Studies in Radiology (ISSSR)

 

August 25-27

 

Boston, MA

EMS

 

August 26-28

 

Ontario, Canada

3rd Annual Cardiovascular CT 2005: What You Need to Know

 

Sept. 8-10

 

Las Vegas, NV

10th Annual Spiral/Helical CT 2005: National Symposium

 

Sept. 29-Oct. 2

 

Lake Buena Vista, FL

NASCI

 

October 8-11

 

Amelia Island

American Society for Therapeutic Radiology & Oncology

 

October 16-20

 

Denver, CO

ACS Fall

 

Oct 16-20

 

San Francisco, CA

ASTRO

 

Oct 16-20

 

Colorado CC

Virtual Colonoscopy Symposium

 

October 17-18

 

Boston, MA

TCT

 

Oct 17-21

 

Washington DC

CIS

 

Oct 26-29

 

New Orleans, LA

2005 Practical Cardiac and Vascular MRA & CTA

 

Oct. 27-29

 

New Orleans, LA

Innovative Solutions for Cancer Care: Image Guided, Minimally Invasive Diagnosis
and Treatment of Prostate Cancer

 

Oct. 27-29

 

Washington DC

Cardiac & Vascular MRA & CTA

 

Oct 27-29

 

New Orleans, LA

AHA

 

Nov 13-16

 

Dallas, TX

RSNA

 

Nov

 

Chicago, IL

 

--------------------------------------------------------------------------------